Case 1:19-cv-07566-GBD Document 10 Filed 12/04/19 Page 1 of1 °:

 

 

USDC SDNY “.
one wety

at eas MICAS ¢

ROSE M. WEBER

ATTORNEY AT LAW i
30 VESEY STREET e SUITE 180 [ee

arte

    

NEW YORK, NEW YORK 10007;
(212) 748-3355

 

 

 

 

 

December 4, 2019

 

BY ECF The initial conference is
Honorable George B. Daniels adjourned from December 10,
United States District Judge DEC 06 2019 ; 201 9 to a 2020 at
500 Pearl Street

B Doel

New York, NY 10007

 

Re: Khabib Pogosian v. City of New York, et al., 19 Civ. 7566 (GBD)
Your Honor:

The parties in the above-referenced matter write jointly to request respectfully
that the initial conference currently scheduled for December 10, 2019 be adjourned until a date
after February 18, 2020. This civil rights case is participating in Local Civil ‘Rule 83.10
(formerly the Section 1983 Plan). As such, the parties have been following Plan dpadlines
regarding discovery and, pursuant to the Plan, are scheduled for mediation on February gt
Your Honor is of course aware, the Plan contemplates an initial conference needing to take slace
only in the event that mediation fails. Accordingly, the parties respectfully request that the initial
conference be adjourned until! after the mediation date.

Thank you for your consideration of this request.

Respectfully,
Is

Rose M. Weber (RW 0515) |

ce: Amy Robinson, Esq. (by ECF)

 

 
